Exhibit 10.2
AGENCY AGREEMENT
          This Agency Agreement (this “Agreement”) is made as of June 30, 2011,
by and between Borders Group, Inc., a Michigan corporation, with executive
offices located at 100 Phoenix Drive, Ann Arbor, MI 48108, and its affiliated
companies set forth in Exhibit A hereto (collectively, the “Merchant”) and Hilco
Merchant Resources, LLC, Gordon Brothers Retail Partners, LLC, SB Capital Group,
LLC, Tiger Capital Group, LLC and Great American Group, LLC (collectively, the
“Agent”).
R E C I T A L S
          WHEREAS, on February 16, 2011, the Merchant commenced voluntarily
bankruptcy cases (the “Bankruptcy Cases”) under Chapter 11 of Title 11 of the
United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the Southern District of New York (the “Bankruptcy Court”); and
          WHEREAS, the Merchant operates retail stores in the United States and
desires that the Agent act as the Merchant’s exclusive agent for the limited
purpose of (a) selling all of the Merchandise located in Merchant’s retail store
location(s) identified on Exhibit 1 attached hereto (each individually a “Store”
and collectively, the “Stores”) by means of a promotional “going out of
business,” “store closing” or similar themed sale; (b) selling Distribution
Center Inventory; and (c) disposing of the Agent Sale FF&E, Corporate FF&E, News
Stand Inventory and Café/Candy Inventory (as further described below, the
“Sale”).
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Agent and the
Merchant hereby agree as follows:
     Section 1. Defined Terms. All capitalized terms shall have the meaning as
defined herein.
     Section 2. Appointment of Agent/Approval Order.
          (a) Effective on the date hereof and subject to the entry of the
Approval Order, the Merchant hereby appoints the Agent, and the Agent hereby
agrees to serve, as the Merchant’s exclusive agent for the limited purpose of
conducting the Sale at the Stores and Merchant’s distribution centers
(collectively referred to as the “Distribution Centers”) in accordance with the
terms and conditions of this Agreement.
          (b) On June 30, 2011, Merchant filed a motion with the Bankruptcy
Court for entry of an order approving this Agreement and authorizing Merchant to
conduct the Sale in accordance with the terms hereof (the “Approval Order”). The
Approval Order shall be in substantially the form annexed hereto as
Exhibit 2(b).
          (c) Subject to entry of the Approval Order, Agent shall be authorized
to advertise the Sale as a “going out of business,” “store closing” or
similar-themed sale, and the

 



--------------------------------------------------------------------------------



 



Approval Order shall provide that Agent shall be required to comply with
applicable federal, state and local laws, regulations and ordinances, including,
without limitation, all laws and regulations relating to advertising,
permitting, privacy, consumer protection, occupational health and safety and the
environment, together with all applicable statutes, rules, regulations and
orders of, and applicable restrictions imposed by, governmental authorities
(collectively, the “Applicable General Laws”), other than all applicable laws,
rules and regulations in respect of “going out of business,” “store closing” or
similar-themed sales (collectively, the “Liquidation Sale Laws”), provided that
such Sale is conducted in accordance with the terms of this Agreement, the Sale
Guidelines and Approval Order; and provided further that the Approval Order
shall provide that so long as the Sale is conducted in accordance with the Sale
Guidelines and in a safe and professional manner, Agent shall be deemed to be in
compliance with any Applicable General Laws.
     Section 3. Consideration to Merchant and Agent.
     3.1 Payments to Merchant.
     (a) As a guaranty of Agent’s performance hereunder, Agent guarantees that
Merchant shall receive: (i) seventy two percent (72%) (the “Guaranty
Percentage”) of the aggregate Cost Value of the Merchandise included in the Sale
(the “Guaranteed Amount”) plus (ii) the aggregate amount calculated in
accordance with Section 7.4 and (iii) the amounts set forth in Section 15.9.
     (b) The Guaranteed Amount shall be paid in the manner and at the times
specified in Section 3.3 below. The Guaranteed Amount will be calculated based
upon the aggregate Cost Value of the Merchandise as determined by (A) the final
certified report of the Inventory Taking Service after verification and
reconciliation thereof by Agent and Merchant plus (B) amount of Gross Rings, as
adjusted for shrinkage per this Agreement.
     (c) The Guaranty Percentage has been fixed based upon the aggregate Cost
Value of the Merchandise not being less than $350,000,000 and no more than
$395,000,000 (the “Merchandise Threshold”) as of the Sale Commencement Date,
excluding News Stand Inventory and Café/ Candy Inventory, periodical items, and
other café items. To the extent that the aggregate Cost Value of the Merchandise
included in the Sale is less than or more than the Merchandise Threshold, the
Guaranty Percentage shall be adjusted in accordance with Exhibit 3.1(c) annexed
hereto (in addition to any adjustment applicable pursuant to section 11.1(m)
hereof), as and where applicable. The aggregate Cost Value of the Return to
Vendor Inventory shall be no more than $10,800,000, provided that, such amount
can increase by an amount up to $1,700,000 to the extent the Schuler Goods are
returned to the Merchant (the “RTV Threshold”). To the extent that the aggregate
Cost Value of the Return to Vendor Inventory included in the Sale is more than
the RTV Threshold, any excess Return to Vendor Inventory shall be valued fifty
percent (50%) of the Cost Value of such inventory (the “RTV Adjustment”) (in
addition to any adjustment applicable pursuant to this section and section
11.1(m) hereof), as and where applicable.

 



--------------------------------------------------------------------------------



 



     (d) To the extent that Proceeds exceed the sum of (i) the Guaranteed Amount
and (ii) Expenses of the Sale (the sum of (i) and (ii), the “Sharing
Threshold”), then all Proceeds of the Sale above the Sharing Threshold shall be
shared fifty percent (50%) to Merchant and fifty percent (50%) to Agent. All
amounts, if any, to be received by Merchant from Proceeds in excess of the
Sharing Threshold shall be referred to as the “Recovery Amount” and amounts to
be received by Agent from Proceeds in excess of the Sharing Threshold shall be
referred to as the “Agent Recovery Amount”. To the extent that Merchant is
entitled to receive the Recovery Amount, such Recovery Amount shall be paid as
part of the weekly and Final Reconciliation under Section 8.6.
     (e) In addition to the Guaranteed Amount and the Recovery Amount, Agent
shall pay the Merchant an amount equal to four percent (4%) of the gross
proceeds (net of sales taxes) of the sale of Additional Agent Merchandise (the
“Merchant’s Additional Goods Recovery Amount”). All proceeds of the sale of
Additional Agent Merchandise in excess of the Merchant’s Additional Goods
Recovery Amount shall be retained by Agent and be referred to as the “Agent’s
Additional Goods Recovery Amount.”
     3.2 Compensation to Agent. Subject to the entry of the Approval Order,
Agent shall be entitled to the Agent Recovery Amount and the Agent’s Additional
Goods Recovery Amount. Agent shall also be entitled to receive all proceeds of
the sale of the Agent Sale FF&E as provided for in Section 15.9 hereof and a
commission based on the sale of the Corporate FF&E, News Stand Inventory and
Café/Candy Inventory and any other Merchant Consignment Goods as provided for
hereunder.
          (b) Provided that no Event of Default has occurred and continues to
exist on the part of the Agent, and after all payments are made to Merchant as
required hereunder, all Merchandise remaining at the Sale Termination Date (the
“Remaining Merchandise”) shall become the property of Agent, free and clear of
all liens, claims and encumbrances of any kind or nature, and the proceeds
received by Agent from the disposition, in a commercially reasonable manner, of
such unsold Merchandise shall constitute Proceeds hereunder. Notwithstanding the
foregoing, Agent shall exercise commercially reasonable efforts to dispose of
all of the Merchandise during the Sale Term. Merchant shall have the right to
audit Agent’s books and records to verify its share of the Proceeds. Agent shall
not sell any Remaining Merchandise to wholesalers for return to publishers. To
the extent that Agent desires to sell any Merchandise or Remaining Merchandise
in bulk to a non-retail customer or abandon the Remaining Merchandise Agent
shall provide 48 hours written notice, via e-mail, to the official committee of
unsecured creditors so that the committee may verify that the prospective
purchaser does not have return to vendor privileges or approve of the proposed
abandonment. If the official committee of unsecured creditors objects to the
proposed sale or the proposed abandonment, the parties will request the
Bankruptcy Court resolve the matter on an emergent basis.
          3.3 Time of Payments.
          (a) On the first business day following issuance of the Approval Order
(the “Payment Date”), Agent shall pay (i) 90% of the estimated Guaranteed Amount
to Merchant (the “Guaranteed Amount Deposit”) by wire transfer to the account(s)
designated on Exhibit 3.3(a)

 



--------------------------------------------------------------------------------



 



annexed hereto (the “Merchant Account”), (ii) the Agent Sale FF&E Guarantee and
(iii) the aggregate amount calculated in accordance with Section 7.4. The
Guaranteed Amount Deposit shall be based on the estimated Cost Value (as
determined in accordance with Section 5.1 of the Agreement) of the Merchandise
on the Sale Commencement Date as reflected in the master inventory file(s)
provided to Agent on June 19, 2011, which shall be rolled forward to the Sale
Commencement Date (the “Perpetual Inventory File”), provided that, the
Guaranteed Amount Deposit shall not take into account any On-Order Goods or
Schuler Goods, which shall be paid when received in the applicable weekly
reconciliation.
          (b) The balance of the Guaranteed Amount (the “Remaining Guaranteed
Amount”), shall be paid as follows: Agent shall pay the unpaid and undisputed
balance of the Guaranteed Amount, which amount shall be paid to the Merchant
Account no later than the earlier of (i) the date that is forty five (45) days
after the Sale Commencement Date (in which case payment shall be of the
undisputed portion of the balance of the estimated Guaranteed Amount) and
(ii) the second business day following the issuance of the Final Inventory
Report, and Agent’s failure to pay such balance or undisputed portion shall
entitle the Merchant and GECC to draw upon the Agent Letter of Credit (as
defined below) in accordance with section 3.4 to the extent of such balance or
undisputed portion. In the event that after the issuance of the Final Inventory
Report as verified and reconciled, the Guaranteed Amount is greater than the sum
of the Guaranteed Amount Deposit plus the payment of the undisputed portion of
the estimated Guaranteed Amount, Agent shall pay the remainder of the Guaranteed
Amount to the Merchant within two (2) business days after the Final Inventory
Report has been issued as verified and reconciled. In the event that there is a
dispute with respect to the reconciliation of the aggregate Cost Value of the
Merchandise following the Inventory Taking, then any such dispute shall be
resolved in the manner and at the times set forth in Section 8.6 hereof.
          (c) All amounts required to be paid by Agent or Merchant under any
provision of this Agreement shall be made by wire transfer of immediately
available funds which shall be wired by Agent or Merchant, as applicable, no
later than 2:00 p.m. (Eastern Time) on the date that such payment is due;
provided, however, that all of the information necessary to complete the wire
transfer has been received by Agent or Merchant, as applicable, by 10:00 a.m.
(Eastern Time) on the date that such payment is due. In the event that the date
on which any such payment is due is not a business day, then such payment shall
be made by wire transfer on the next business day.
          (d) Merchant agrees that if at any time during the Sale Term, Merchant
holds any undisputed amounts due to Agent as Proceeds hereunder, Agent may, in
its discretion, offset such Proceeds being held by Merchant against any amounts
due and owing to Merchant pursuant to this Section 3.3 or otherwise under this
Agreement. In addition, Merchant and Agent further agree that except as provided
in the following sentence, if at any time during the Sale Term, Agent holds any
undisputed amounts due to Merchant under this Agreement, Agent may, in its
discretion, offset such amounts being held by it against any amounts due and
owing by, or required to be paid by, Merchant hereunder. Notwithstanding the
foregoing or any other provision to the contrary herein, in no event shall Agent
offset any amounts against the proceeds realized from the disposition of the
Agent Sale FF&E.

 



--------------------------------------------------------------------------------



 



          (e) If and to the extent that Agent over-funds any amounts in respect
of the Guaranteed Amount based on the results of the Final Inventory Report,
then Merchant agrees to promptly reimburse such undisputed overpayment amounts
to Agent. To the extent that any over-funded amounts in respect of the
Guaranteed Amount based on the results of the Final Inventory Report have been
received by GECC and have not been reimbursed by Merchant, Agent shall inform
GECC by written notice of such overpayment and GECC agrees to disgorge such
overpayment to Agent within two (2) business days of such notice.
     3.4 Letter of Credit. In order to secure the Agent’s obligations under this
Agreement, in respect of (x) the payment of the Remaining Guaranteed Amount, and
(y) Expenses of the Sale on the Payment Date, Agent shall furnish Merchant an
irrevocable standby letter of credit naming Merchant and GECC as
co-beneficiaries (collectively, the “Beneficiaries”) as beneficiary in the
aggregate original face amount equal to the sum of (i) ten percent (10%) of the
estimated Guaranteed Amount, plus (ii) three (3) weeks estimated Expenses that
would be payable by Merchant, which shall be in the form of Exhibit 3.4 hereof
(collectively, the “Letter of Credit”). The Letter of Credit shall have an
expiry date of no earlier than sixty (60) days after the Sale Termination Date.
Unless the parties shall have mutually agreed, in consultation with GECC, that
they have completed the final reconciliation under this Agreement, then, at
least thirty (30) days prior to the initial or any subsequent expiry date, the
Beneficiaries shall receive an amendment to the Letter of Credit solely
extending (or further extending, as the case may be) the expiry date by at least
sixty (60) days. If the Beneficiaries fail to receive such amendment to the
Letter of Credit no later than thirty (30) days before the expiry date, then all
amounts hereunder shall become immediately due and payable and the
Beneficiaries, individually or collectively, shall be permitted to draw under
the Letter of Credit in payment of amounts owed and the Beneficiaries shall hold
the balance of the amount drawn under the Letter of Credit as security for
amounts that may become due and payable to Merchant hereunder. At Agent’s
request, the Beneficiaries shall take all actions reasonably required to reduce
the amount available to be drawn under the Letter of Credit by amounts credited
against the Guaranteed Amount; provided, however, that the Letter of Credit
shall not be reduced below three (3) weeks of estimated Expenses of the Sale. In
the event that Agent, after receipt of three (3) business days notice (which
notice shall not be required if Agent or any member of Agent shall be a debtor
under title 11, United States Code), fails to pay the Guaranteed Amount, or
portion thereof or any Expenses when due, the Beneficiaries, individually or
collectively, may draw on the Letter of Credit in an amount equal to the unpaid,
past due, amount of the Agent’s obligations hereunder that is not the subject of
a reasonable dispute.
          3.5 Inventory Reconciliation. Within thirty (30) days after the
completion of the Inventory Taking, Merchant, Agent and General Electric Capital
Corporation (“GECC”), in its capacity as administrative agent for itself and the
other lenders (the “Lenders”) party to the Merchant’s senior secured,
super-priority debtor-in-possession credit facility (the “DIP Facility”), shall
review, reconcile and verify the final report of the aggregate Cost Value of the
Merchandise by the Inventory Taking Service (the “Final Inventory Report”).
     Section 4. Expenses of the Sale.
     4.1 Expenses. Agent shall be unconditionally responsible for all Expenses
incurred in conducting the Sale during the Sale Term, which expenses shall be
paid by Agent in accordance

 



--------------------------------------------------------------------------------



 



with Section 4.2 below. As used herein, “Expenses” shall mean the Store-level
operating expenses of the Sale which arise during the Sale Term limited to those
set forth below:
          (a) all payroll and commissions, if applicable, for all Retained
Employees used in conducting the Sale for actual days/hours worked during the
Sale Term as well as payroll, to the extent retained by Agent for the Sale, for
any of Merchant’s former employees or temporary labor;
          (b) any amounts payable by Merchant for benefits for Retained
Employees in respect of FICA, unemployment taxes, workers’ compensation and
healthcare insurance, and vacation benefits that accrue during the Sale Term,
exclusive of Excluded Benefits for Retained Employees used in the Sale, in an
amount up to 24% of the base payroll for each Retained Employee on a per store,
per month basis (the “Benefits Cap”);
          (c) costs of all security (to the extent customarily provided in the
Stores) including, without limitation, security systems, courier and guard
service, building alarm service and alarm service maintenance;
          (d) 100% of the fees and costs of the Inventory Taking Service to
conduct the Inventory Taking at the Stores and the Distribution Centers to the
extent a third-party service is used;
          (e) Retention Bonuses for Retained Employees, as provided for in
Section 9.4 below;
          (f) except as included in Section 4.1 (s), advertising and direct
mailings relating to the Sale, signwalking expenses, and Store interior and
exterior signage and banners relating to the Sale;
          (g) local and long-distance telephone and internet/wifi expenses
incurred at the Stores;
          (h) credit card fees, chargebacks and discounts with respect to
Merchandise and other goods sold in the Sale;
          (i) bank service charges (for Store accounts), check guarantee fees,
and bad check expenses to the extent attributable to the Sale;
          (j) costs for additional Supplies used to the extent requested by
Agent;
          (k) Intentionally Omitted;
          (l) Store cash theft and other store cash shortfalls in the registers;

 



--------------------------------------------------------------------------------



 



          (m) any and all costs relating to the processing, transfer and
consolidation of Merchandise between and among the Stores, including delivery
and freight costs, it being understood that Agent shall be responsible for
coordinating such transfer of Merchandise;
          (n) housekeeping and cleaning expenses related to the Stores;
          (o) trash and snow removal;
          (p) on-site supervision of the Stores and the Distribution Centers,
including base fees and bonuses of Agent’s field personnel, travel to and from
the Stores or the Distribution Centers and incidental out-of-pocket and
commercially reasonable travel expenses relating thereto (including reasonable
and documented corporate travel to monitor and manage the Sale), provided that,
the supervision costs shall not exceed a budget that is mutually agreed to by
Merchant and Agent;
          (q) postage, courier and overnight mail charges to and from or among
the Stores and central office to the extent relating to the Sale;
          (r) Occupancy Expenses for the Stores listed on Exhibit 4.1(r) on a
per location and per diem basis in an amount up to the per Store per diem amount
set forth therein plus for the Stores designated on Exhibit 4.1(r) hereto as
“Percentage Rent Stores,” on a per location basis, the amount calculated using
the percentage rent for such Store set forth therein;
          (s) Central Service Expenses equal to $50,000 per week plus the
charges with respect to e-mail distribution set forth on Exhibit 4.1(s);
          (t) Agent’s actual cost of capital (including Letter of Credit fees),
insurance and legal fees;
          (u) a pro-rata portion of Merchant’s insurance attributable to the
Merchandise and other goods located in the Stores; and
          (v) seventy two percent (72%) of the aggregate cost value of the Books
in Storage included in the Sale, which cost value was fixed in accordance with
the reconciliation of the transactions contemplated by that certain Agency
Agreement by and between Merchant and a joint venture composed of Hilco Merchant
Resources, LLC, SB Capital Group, LLC, Tiger Capital Group, LLC and Gordon
Brothers Retail Partners, LLC, dated February 16, 2011, provided that, the cost
value shall not exceed $3,800,000 and the Books in Storage shall be counted as
such goods leave the storage facility.
Notwithstanding anything herein to the contrary, to the extent that any Expense
category listed in Section 4.1 is also included on Exhibit 4.1(r), then
Exhibit 4.1(r) shall control, and such Expenses shall not be double counted.
There will be no double payment of Expenses to the extent that Expenses appear
or are contained in more than one Expense category.
     As used herein, the following terms have the following respective meanings:

 



--------------------------------------------------------------------------------



 



               (i) “Central Service Expenses” means costs and expenses for
Merchant’s central administrative services necessary for the Sale, including,
but not limited to, MIS services, payroll processing, cash reconciliation,
inventory processing and handling, data processing and reporting, loss
prevention reporting (including XBR Research), and, subject to separate charges
set forth in Exhibit 4.1(s), e-mail distribution.
               (ii) “Excluded Benefits” means benefits in excess of the Benefits
Cap.
               (iii) “Occupancy Expenses” means base rent, percentage rent,
HVAC, utilities, CAM, storage costs, real estate and use taxes, merchant’s
association dues and expenses, and a pro rata portion of comprehensive public
liability insurance attributable to the Stores , personal property leases
(including, without limitation, point of sale equipment), cash register
maintenance, building maintenance and rental for furniture, fixtures and
equipment, all of the foregoing only as categorized and reflected on
Exhibit 4.1(r) hereto.
     “Expenses” shall not include: (i) Excluded Benefits; (ii) Central Service
Expenses, except as provided in Section 4.1(s); (iii) Occupancy Expenses, except
as provided in Section 4.1(r); and (iv) any other costs, expenses or liabilities
payable by Merchant not provided for herein.
          4.2 Payment of Expenses. Effective from the Sale Commencement Date:
          (a) Agent shall be responsible for the payment of all Expenses,
whether or not there are sufficient Proceeds collected to pay such Expenses
after the payment of the Guaranteed Amount. All Expenses incurred during each
week of the Sale (i.e. Sunday through Saturday) shall be paid by Agent to or on
behalf of Merchant immediately following the weekly Sale reconciliation by
Merchant and Agent pursuant to Section 8.6 below; provided, however, in the
event that the actual amount of an Expense is unavailable on the date of the
reconciliation (such as payroll), Merchant and Agent shall agree to an estimate
of such amounts, which amounts will be reconciled once the actual amount of such
Expense becomes available. Agent and/or Merchant may review or audit the
Expenses at any time.
          (b) Notwithstanding anything herein to the contrary, (i) Merchant
shall not be required to fund or otherwise pay any Expenses of Sale except to
the extent there are sufficient Proceeds and (ii) without limitation on Expenses
that may be funded in advance by Agent at Merchant’s reasonable request, to the
extent that Proceeds are insufficient, Agent shall fund, in advance, all payroll
and related expenses for Retained Employees at least two (2) business days prior
to the date that such payments are due by Merchant.
     Section 5. Inventory Valuation; Merchandise.
          5.1 Inventory Taking.
          (a) To determine the aggregate Cost Value of the Merchandise located
in the Stores, commencing on the Sale Commencement Date, Merchant and Agent
shall cause to be taken a SKU level and Retail Price level physical inventory of
the Merchandise located in the Stores, which Inventory Taking, subject to the
availability of the Inventory Taking Service, shall

 



--------------------------------------------------------------------------------



 



be completed in each of the Stores no later than twenty-one (21) days after the
Sale Commencement Date (the “Inventory Completion Date”, and the date of the
Inventory Taking at each Store being the “Inventory Date” for each such Store).
Merchant and Agent shall jointly employ RGIS and/or another mutually acceptable
independent inventory taking service (the “Inventory Taking Service”) in
consultation with GECC to conduct the Inventory Taking. The Inventory Taking
shall be conducted in accordance with the procedures and instructions set forth
in Exhibit 5.1(a) (the “Inventory Taking Instructions”). Merchant, Agent, and at
its election, GECC, shall each have representatives present during the Inventory
Taking, and shall each have the right to review and verify the listing and
tabulation of the Inventory Taking Service. Merchant and Agent agree that during
the conduct of the Inventory Taking in each of the Stores, the applicable Stores
shall be closed to the public and no sales or other transactions shall be
conducted. Merchant and Agent agree to cooperate with each other to conduct the
Inventory Taking commencing at a time that would minimize the number of hours
that such locations would be closed for business.
          (b) With respect to Distribution Center Inventory and Return to Vendor
Inventory that is allocated to be sent to the Stores in accordance with the
Pre-Sale Allocation, such Distribution Center Inventory and Return to Vendor
Inventory shall be counted as such inventory leaves the Distrubution Centers in
accordance with the procedures to be mutually agreed to by Merchant and Agent,
which procedures shall determine the aggregate Cost Value of such inventory.
          (c) The Agent and Merchant agree that they will, and agree to cause
their respective representatives to, cooperate and assist in the preparation and
the calculation of the aggregate Cost Value of the Merchandise included in the
Sale, including, without limitation, making available to the extent necessary,
books, records, work papers and personnel.
          (d) In the event that the Sale commences at any Store prior to the
completion of the Inventory Taking at such Store, then, for the period from the
Sale Commencement Date for such Store until the Inventory Date for such Store,
Agent and Merchant shall jointly keep (i) a strict count of gross register
receipts less applicable Sales Taxes but excluding any prevailing discounts
(“Gross Rings”), and (ii) cash reports of sales within such Store. Agent and
Merchant shall keep a strict count of register receipts and reports to determine
the actual Cost Value and Retail Price of the Merchandise sold by SKU and the
markdown, if any, granted by the Agent. All such records and reports shall be
made available to Agent and Merchant during regular business hours upon
reasonable notice. Any Merchandise included in the Sale using the Gross Rings
shall be included in Merchandise using the average landed cost of such
Merchandise as set forth in the Perpetual Inventory File. Agent shall pay that
portion of the Guaranteed Amount calculated on the Gross Rings basis to account
for shrinkage on the basis of 103% of the aggregate Cost Value of the
Merchandise (without taking into account any of Agent’s point of sale discounts
or point of sale markdowns) sold during the Gross Rings period.
     5.2 Merchandise Subject to This Agreement.
     (a) For purposes of this Agreement, “Merchandise” shall mean: all finished
goods inventory that is owned by Merchant wherever located as of the Sale
Commencement Date,

 



--------------------------------------------------------------------------------



 



including (A) Defective Merchandise; (B) Display Merchandise, (C) Distribution
Center Inventory to the extent received by the DC Receipt Deadline,
(D) Merchandise subject to Gross Rings, (E) Return to Vendor Inventory to the
extent received by the DC Shipment Deadline; (F) On-Order Goods to the extent
received by the On-Order Receipt Deadline; (G) Schuler Goods to the extent
received by the On-Order Receipt Deadline; and (H) Calendar Inventory.
Notwithstanding the foregoing, “Merchandise” shall not include: (1) goods which
belong to sublessees, licensees, department lessees, or concessionaires of
Merchant; (2) goods held by Merchant on memo, on consignment, or as bailee;
(3) supplies not packaged for retail sale to customers, furnishings, trade
fixtures, equipment and/or improvements to real property (collectively, “FF&E”);
provided that, Agent shall sell Agent Sale FF&E as set forth in Section 15.9;
(4) Excluded Defective Merchandise; (5) Merchant Consignment Goods which
includes News Stand Inventory and Café/Candy Inventory; (6) Books in Storage;
and (7) DC Damaged Goods.
     (b) As used in this Agreement, the following terms have the respective
meanings set forth below:
          “Books in Storage” means those items of merchandise located on the
Sale Commencement Date at a storage facility in North Carolina not to exceed
$3,800,000 at cost, which goods shall not be deemed Merchant Consignment Goods
or Additional Agent Merchandise.
          “Café/Candy Inventory” means items of inventory designated by
Merchant, in the ordinary course of business, as “café and candy”.
          “Calendar Inventory” means any 2012 calendar inventory located in the
Stores and Distribution Centers up to an aggregate Cost Value of $200,000.
          “DC Damaged Goods” means those items of merchandise designated as
“Saleable, Damaged and Refused Returns” located at each of the Distribution
Centers as identified on Exhibit 5.2(i).
          “Defective Merchandise” means any item of Merchandise that is
defective or otherwise not saleable in the ordinary course because it is worn,
scratched, broken, faded, torn, mismatched, tailored or affected by other
similar defenses rendering it not first quality. Display Merchandise shall not
per se be deemed to be Defective Merchandise.
          “Display Merchandise” means those items of inventory used in the
ordinary course of business as displays or floor models, including inventory
that has been removed from its original packaging for the purpose of putting
such item on display but not customarily sold or saleable by Merchant, which
goods are not otherwise damaged or defective. For the avoidance of doubt,
Merchandise created for display and not saleable in the ordinary course of
business shall not constitute Display Merchandise.
          “Distribution Center Inventory” means those items of merchandise
located on the Sale Commencement Date at each of the Distribution Centers as
identified on Exhibit 5.2(ii)

 



--------------------------------------------------------------------------------



 



attached hereto other than any stripped books (i.e., covers of books only) (the
“Stripped Books”). Merchant and Agent will use commercially reasonable efforts
to identify and exclude all Stripped Books inventory from the Distribution
Center Inventory. To the extent that Stripped Books are received in Stores, and
have not already been excluded from the inventory at the Distribution Centers,
the aggregate Cost Value of the Distribution Center Inventory shall be adjusted
to exclude the Stripped Books provided that Agent provides Merchant with at
least five (5) business days notice of receipt of any Stripped Books at the
Stores.
          “Excluded Defective Merchandise” means (i) those items of Defective
Merchandise that are not saleable in the ordinary course because they are so
damaged or defective that such inventory cannot reasonably be used for their
intended purpose, (ii) DC Damaged Goods, and (iii) Out-Dated Goods.
          “News Stand Inventory” means items of inventory designated by
Merchant, in the ordinary course of business, as “news stand.”
          “On-Order Goods” mean items of inventory that were ordered by Merchant
in the ordinary course of business as identified on Exhibit 5.2(iii) annexed
hereto, which inventory was not received in the Stores or Distribution Centers
as of the Sale Commencement Date, but which may be received in the Stores by the
On-Order Receipt Deadline, provided that, the aggregate Cost Value of the
On-Order Goods shall not exceed $17,000,000.
          “Out-Dated Goods” means inventory that is near or out-of-date,
including 2011 calendars and previous year almanacs.
          “Return to Vendor Inventory” means those items of inventory designated
“Return to Vendor” by Merchant in the ordinary course of its business as
reflected on Exhibit 5.2(iv) to the extent located in the Distribution Centers
as of the Sale Commencement Date. For the avoidance of doubt, Merchandise
located in the Stores as of the Sale Commencement Date bearing the same SKU as
Return to Vendor Inventory shall not constitute Return to Vendor Inventory.
          “Schuler Goods” means items of inventory as identified on
Exhibit 5.2(v) that may be returned by Merchant’s customer, Schuler, provided
that, the aggregate Cost Value of the Schuler Goods shall not exceed $1,700,000.
     5.3 Valuation.
     (a) For purposes of this Agreement, “Cost Value” shall mean with respect to
each item of Merchandise, the lower of (i) average landed actual cost for such
item of Merchandise, as reflected in the Perpetual Inventory File; which landed
actual costs values include vendor cost, freight from the vendor to the
Distribution Centers, duties, harbor maintenance fees, drayage, brokers fees,
insurance, commissions, processing costs and other costs directly associated
with landing the product in the Distribution Centers or (ii) the Retail Price
for such item of Merchandise. The Perpetual Inventory File does not account for
any advertising co-op allowances or discounts associated with expedited payment
terms offered by any vendor.

 



--------------------------------------------------------------------------------



 



     (b) Other than Excluded Defective Merchandise, in lieu of any other
adjustments to the Cost Value of Merchandise under this Agreement (e.g.,
adjustments for Defective Merchandise, clearance merchandise, mis-mates and
near-mates, sample merchandise and/or Excluded Price Adjustments), the aggregate
Cost Value of the Merchandise shall be adjusted (i.e., reduced) by means of a
single global downward adjustment equal to one half of one percent (0.5%) of the
aggregate Cost Value of the Merchandise in the Stores and any On-Order Goods and
one and one half of one percent (1.5%) of the aggregate Cost Value of the
Distribution Center Inventory, Return to Vendor Inventory and Schuler Goods (the
“Global Inventory Adjustment”).
     For the purposes of this Agreement, “Excluded Price Adjustments” means the
following discounts or price adjustments offered by the Merchant: (i) point of
sale discounts or similar adjustments regardless of duration for which the
current selling price is reflective of point of sale discounts, as reflected on
the Perpetual Inventory File other than discounts for the following e-readers,
CDs, DVDs and Blue Ray; (ii) Borders Rewards Plus Loyalty Program discounts;
(iii) multi-unit purchase discounts; (iv) adjustments for damaged, defective or
“as-is” items; (v) gift cards; (vi) obvious ticketing or marking errors;
(vii) instant (in-store) or mail in rebates; or (viii) similar customer
specific, temporary, or employee non-product specific discounts or pricing
accommodations.
     (c) Excluded Defective Merchandise located in the Stores shall be
identified and counted during the Inventory Taking and thereafter removed from
the sales floor and segregated. To the extent that Excluded Defective
Merchandise is sent from the Distribution Centers to the Stores, it shall be
identified once received and thereafter segregated.
     (d) Items of Distribution Center Inventory and Return to Vendor Inventory
received in the Stores on or prior to the date that is thirty (30) days after
the Sale Commencement Date (excluding the Sale Commencement Date for purposes of
such calculation) (the “DC Interim Receipt Deadline”), will be included in
Merchandise at the applicable Cost Value for each such item. Items of
Distribution Center Inventory and Return to Vendor Inventory received at the
Stores after the DC Interim Receipt Deadline but prior to a date that is forty
five (45) days after the Sale Commencement Date (excluding the Sale Commencement
Date for purposes of such calculation) (the “DC Receipt Deadline”) shall be
included in Merchandise at the applicable Cost Value for each such item
multiplied by the inverse of the prevailing discount on similar items of
Merchandise as of the date of receipt in the Stores. Items of Distribution
Center Inventory and Return to Vendor Inventory received in the Stores after the
DC Receipt Deadline shall not constitute Merchandise, shall be given no Cost
Value, and shall be excluded from Merchandise, and shall be sold by Agent as
Merchant Consignment Goods pursuant to Section 5.4 hereof.
     (e) Items of On-Order Goods and Schuler Goods received in the Stores on or
prior to the date that is fourteen (14) days after the Sale Commencement Date
(excluding the Sale Commencement Date for purposes of such calculation) (the
“On-Order Interim Receipt Deadline”), will be included in Merchandise at the
applicable Cost Value for each such item. Items of On-Order Goods and Schuler
Goods received at the Stores after the On-Order Interim Receipt Deadline but
prior to a date that is thirty (30) days after the Sale Commencement Date
(excluding the Sale Commencement Date for purposes of such calculation) (the
“On-Order

 



--------------------------------------------------------------------------------



 



Receipt Deadline”) shall be included in Merchandise at the applicable Cost Value
for each such item multiplied by the inverse of the prevailing discount on
similar items of Merchandise as of the date of receipt in the Stores. Items of
On-Order Goods and Schuler Goods received in the Stores after the On-Order
Receipt Deadline shall not constitute Merchandise, shall be given no Cost Value,
and shall be excluded from Merchandise, and shall be sold by Agent as Merchant
Consignment Goods pursuant to Section 5.4 hereof.
     5.4 Excluded Goods. Merchant shall retain all responsibility for any goods
not included as “Merchandise” hereunder. If Merchant elects at the beginning of
the Sale Term, Agent shall accept goods not included as “Merchandise” hereunder
for sale as “Merchant Consignment Goods” at prices established by the Agent.
News Stand Inventory, Café/Candy Inventory, DC Damaged Goods, calendar inventory
located in the Stores and Distribution Centers with a Cost Value exceeding
$200,000, those items referenced by SKU on Exhibit 5.4 or items otherwise
identified herein shall be deemed Merchant Consignment Goods. The Agent shall
retain 20% of the sale price for all sales of Merchant Consignment Goods, and
Merchant shall receive 80% of the receipts in respect of such sales. Merchant
shall receive its share of the receipts of sales of Merchant Consignment Goods
on a weekly basis in accordance with Section 3.3, immediately following the
weekly Sale reconciliation by Merchant and Agent pursuant to Section 8.6 below.
If Merchant does not elect to have Agent sell goods not included as Merchandise,
then all such items will be removed by Merchant from the Stores at its expense
as soon as practicable after the Sale Commencement Date.
     5.5 Distribution Center Expenses. Agent shall be responsible for allocating
and designating the shipment of the Distribution Center Inventory and Return to
Vendor Inventory to the Stores. The actual costs and expenses, including use and
occupancy at the Distribution Centers, transfer and delivery (ticketed in the
ordinary course consistent with historic practices), related to the processing,
transfer and consolidation of Distribution Center Inventory and Return to Vendor
Inventory from the Distribution Center to the Stores (collectively, the
“Distribution Center Expenses”) for a period commencing on the Sale Commencement
Date through the Sale Termination Date shall be the obligation of the Merchant;
provided however, that in the event Agent chooses to use a method of picking-up
or transportation in a manner that is not consistent with Merchant’s ordinary
course method of transport, then Agent shall be solely responsible for all
increased costs and expenses associated with such modification (such additional
costs shall be treated as an Expense hereunder); provided further, no
Distribution Center Inventory or Return to Vendor Inventory shall be shipped to
the Stores prior to the Inventory Date for any applicable Store unless Merchant
and Agent can mutually agree on a method to account for such inventory. On or
prior to July 14, 2011, Merchant and Agent shall cooperate with each other and
shall mutually agree upon a schedule and allocation of the Distribution Center
Inventory and Return to Vendor Inventory to the Stores (the “Pre-Sale
Allocation”).
     Section 6. Sale Term.
     6.1 Term. Subject to satisfaction of the conditions precedent set forth in
Section 10 hereof, the Sale shall commence at each Store no event later than
July 29, 2011; provided, however, that the Sale shall commence by no later than
July 22, 2011 at each Store with a real property lease subject to an
assumption/rejection deadline on or prior to September 30, 2011,

 



--------------------------------------------------------------------------------



 



5:00 p.m., New York City time or subject to imposition of “holiday protection”
payments if not vacated on or prior to September 30, 2011, 5:00 p.m., New York
City time (the “Sale Commencement Date”). Subject to the prior expiration of the
term of any Store Lease or expiration of the deadline for the Merchant to assume
or reject any Store Lease pursuant to section 365(d)(4) of the Bankruptcy Code
or, if earlier, the date by which the Merchant must vacate a Store to avoid
triggering a “holiday protection” payment (as reflected on Exhibit 6.1), the
Agent shall complete the Sale at each Store and vacate such Store in broom-clean
condition by no later than November 13, 2011, unless the Sale is extended by
mutual written agreement of Agent, Merchant and GECC (the “Sale Termination
Date”; the period from the Sale Commencement Date to the Sale Termination Date
as to each Store being the “Sale Term”). The Agent may, in its discretion,
terminate the Sale at any Store upon not less than seven (7) days’ prior written
notice (a “Vacate Notice”) to Merchant. In the event the Agent fails to provide
Merchant with such timely notice, Agent shall be liable for and pay Occupancy
Expenses for the days by which notice of a Store closing was less than seven
(7) days.
     6.2 Vacating the Stores. At the conclusion of the Sale, Agent agrees to
leave the Stores in “broom clean” condition, ordinary wear and tear excepted,
except for unsold items of FF&E, Café/Candy Inventory and News Stand Inventory
and remaining Supplies. Agent shall vacate the Stores on or before the Sale
Termination Date, as provided for herein, at which time Agent shall surrender
and deliver the Store premises and Store keys to Merchant. Agent’s obligations
to pay Occupancy Expenses, for each Store shall continue until the later of
(i) the date specified in the Vacate Notice (which must be at least seven days
from the date of the Vacate Notice) and (ii) the date the Agent vacates such
Store. All assets of Merchant used by Agent in the conduct of the Sale (e.g.
FF&E, Cafe/Candy Inventory, News Stand Inventory, etc.) shall be returned by
Agent to Merchant at the end of the Sale Term to the extent the same have not
been consumed in the conduct of the Sale (e.g., Supplies) or sold. Agent shall
be responsible for all Occupancy Expenses (irrespective of any per diem cap on
Occupancy Expenses) for a Store for which Merchant is or becomes obligated
resulting from Agent’s failure to vacate such Store in a satisfactory and timely
manner.
     Section 7. Sale Proceeds.
     7.1 Proceeds. For purposes of this Agreement, “Proceeds” shall mean the
aggregate of (a) the total amount (in dollars) of all sales of Merchandise made
under this Agreement, exclusive of Sales Taxes; (b) the total amount (in
dollars) of all sales of Books in Storage made under this Agreement, exclusive
of Sales Taxes; and (c) all proceeds of Merchant’s insurance for loss or damage
to Merchandise or Books in Storage or loss of cash arising from events occurring
during the Sale Term. Proceeds shall also include any and all proceeds received
by Agent from the disposition, in a commercially reasonable manner, of unsold
Merchandise at the end of the Sale, whether through salvage, bulk sale or
otherwise.

 



--------------------------------------------------------------------------------



 



     7.2 Deposit of Proceeds.
     (a) All Proceeds of the Sale, Agent Sale FF&E, News Stand Inventory and
Café/Candy Inventory (including credit card proceeds) shall be collected by
Agent and deposited on a daily basis into depository accounts designated by
Merchant for the Stores, which accounts shall be designated solely for the
deposit of Proceeds of the Sale (including credit card proceeds), and the
disbursement of amounts payable by Agent hereunder (the “Designated Deposit
Accounts”), and Merchant shall exercise sole signatory authority and control
with respect to the Designated Deposit Accounts. Upon request, Merchant shall
deliver to Agent copies of all bank statements and other information relating to
such accounts. Merchant shall not be responsible for, and Agent shall pay as an
Expense hereunder, all bank fees and charges, including wire transfer charges,
related to the Designated Deposit Accounts, whether notice of such expense is
received during or after the Sale Term.
     (b) Agent may establish its own accounts, dedicated solely for the deposit
of the Proceeds and the disbursement of amounts payable to Agent hereunder (the
“Agency Accounts”) and Merchant shall promptly upon Agent’s request execute and
deliver all necessary documents to open and maintain the Agency Accounts;
provided, however, Agent may elect to continue to use Merchant’s Designated
Deposit Accounts (as defined above) as the Agency Accounts. The Agency Accounts
shall be dedicated solely to the deposit of Proceeds and the disbursement of
amounts payable hereunder, and Agent shall exercise sole signatory authority and
control with respect to the Agency Accounts. Upon request, Agent shall deliver
to Merchant and GECC copies of all bank statements and other information
relating to such accounts. Merchant shall not be responsible for, and Agent
shall pay as an Expense hereunder, all bank fee and charges, including wire
transfer charges, related to the Agency Accounts, whether received during or
after the Sale Term. Upon Agent’s designation of the Agency Accounts, all
Proceeds of the Sale (including credit card proceeds) shall be deposited into
the Agency Accounts. To the extent that Agent uses the Merchant’s Designated
Accounts as the Agency Accounts, Merchant shall pay by wire funds transfer, on a
daily basis, to Agent all collected funds constituting Proceeds (including
credit card proceeds) deposited in Merchant’s Designated Deposit Accounts (but
not any other funds, including, without limitation, any proceeds of Merchant’s
inventory sold prior to the Sale Commencement Date).
     7.3 Credit Card Proceeds. To the extent available, Agent shall use
Merchant’s credit card facilities (including Merchant’s credit card terminals
and processor(s), credit card processor coding, Merchant identification
number(s) and existing bank accounts) for credit card Proceeds relating solely
to the Sale, sales of News Stand Inventory and Café/Candy Inventory and Agent
Sale FF&E. Merchant shall process credit card transactions on behalf of Agent
and for Agent’s account, applying customary practices and procedures. Agent may
accept Merchant’s proprietary card. Merchant shall cooperate with Agent to
down-load data from all credit card terminals each day during the Sale Term and
to effect settlement with Merchant’s credit card processor(s) and shall take
such other actions necessary to process credit card transactions on behalf of
Agent under Merchant’s identification number(s). Merchant shall not be
responsible for, and Agent shall pay as an Expense hereunder, all credit card
fees, charges and chargebacks related to the Sale, sales of News Stand Inventory
and Café/Candy Inventory and Agent Sale FF&E, whether received during or after
the Sale Term.

 



--------------------------------------------------------------------------------



 



     7.4 Petty Cash. In addition to the Guaranteed Amount, Agent shall purchase
all cash in the Stores on and as of the start of business on the Sale
Commencement Date and shall reimburse Merchant on a dollar for dollar basis
therefor.
     Section 8. Conduct of the Sale. Subject to the entry of the Approval Order,
the Agent shall be permitted to conduct the Sale in accordance with the Approval
Order. In addition to any other rights granted to Agent hereunder, in conducting
the Sale, Agent, in the exercise of its sole discretion, shall have the
following rights, limited only by the Sale Guidelines:
     8.1 Rights of Agent. Subject to the Approval Order, the Agent shall be
permitted to conduct the Sale as a “going out of business,” “store closing” or
similar themed sale throughout the Sale Term. The Agent shall conduct the Sale
in the name of and on behalf of the Merchant in a commercially reasonable manner
and in compliance with the terms of this Agreement and, except as modified by
the Approval Order, all governing laws and applicable agreements to which
Merchant is a party. The Agent shall conduct the Sale in accordance with the
sale guidelines annexed hereto as Exhibit 8.1(a) (the “Sale Guidelines”). In
addition to any other rights granted to Agent hereunder in conducting the Sale,
but subject to any applicable agreements to which Merchant is a party except as
modified by the Approval Order, as applicable, the Agent, in the exercise of its
reasonable discretion, shall have the right:
          (a) to establish Sale prices and Store hours which are consistent with
the terms of applicable leases and local laws or regulations, including without
limitation Sunday closing laws; provided however, to the extent that Agent
extends the hours of operation at one or more of the Stores beyond the hours
historically operated by Merchant, which results in additional utilities and
increased Occupancy Expenses in excess of the amounts set forth on
Exhibit 4.1(r), Agent shall reimburse Merchant the amounts, if any, of such
additional costs and such additional costs shall constitute Expenses of the
Sale.
          (b) except as otherwise expressly included as an Expense and subject
to applicable privacy and other laws, to use without charge during the Sale Term
all FF&E, Store-level customer lists, mailing lists and email lists for the
Stores (provided, however, such access shall be provided solely through
Merchant’s outside advertisement services for which Merchant shall use
commercially reasonable efforts to cause such outside service providers to
cooperate with and assist Agent, and the Agent shall not have direct access to
any personally identifiable information contained therein), websites (including
social media sites), computer hardware and software, existing supplies located
at the Stores, intangible assets (including Merchant’s name, logo and tax
identification numbers), Store keys, case keys, security codes and safe and lock
combinations required to gain access to and operate the Stores, and any other
assets of Merchant located at the Stores (whether owned, leased, or licensed)
consistent with applicable terms of leases or licenses (except as modified by
the Approval Order);
          (c) so long as such access does not unreasonably disrupt the business
operations of Merchant, to use (i) Merchant’s central office facilities, central
administrative services and personnel to process payroll, perform MIS and
provide other central office services necessary for the Sale to the extent that
such services are normally provided by Merchant in

 



--------------------------------------------------------------------------------



 



house, at no additional cost to Agent (except where otherwise designated as an
Expense pursuant to Section 4.1(s) hereof); provided, however, that, in the
event that Agent expressly requests Merchant to provide services other than
those normally provided to the Stores and relating to the sale of merchandise by
Merchant, Agent shall be responsible for the actual incremental cost of such
services as an Expense; and (ii) sufficient office space located at Merchant’s
central office facility;
          (d) to establish and implement advertising, signage and promotion
programs consistent with “going out of business,” “store closing” or similar
theme (including, without limitation, by means of media advertising, A-frame and
similar interior and exterior signs and banners and use of sign walkers) in a
manner consistent with the Sale Guidelines and the Approval Order;
          (e) to transfer Merchandise between and among the Stores; provided,
however, the Agent shall not transfer Merchandise between Stores unless the
Inventory Taking at the transferring Store has been completed; provided,
further, that Agent shall provide Merchant with prior written notice of all such
transfers; and
          (f) to supplement the Merchandise at the Stores with Additional Agent
Merchandise in accordance with Section 8.9 hereof and with the Books in Storage.
     8.2 Terms of Sales to Customers.
     (a) All sales will be “final sales” and “as is,” and all advertisements and
sales receipts will reflect the same. Agent shall not warrant any inventory in
any manner, but will, to the extent legally permissible, pass on all
manufacturers’ warranties to customers. All sales will be made only for cash,
nationally recognized bank credit cards and, in Agent’s discretion, personal
checks, provided, however, if Agent determines to accept personal checks, Agent
shall bear the risk of nonpayment or loss with respect thereto. Agent shall
clearly mark all tickets and receipts for items sold at the Stores during the
Sale Term, so as to distinguish such items from the merchandise sold prior to
the Sale Commencement Date and shall use commercially reasonable efforts to have
all UPC codes blacked out with a marker at the point of sale.
     (b) Gift Cards/Borders Rewards Plus Loyalty Program/Discounts. During the
Sale Term, Agent shall accept Merchant’s gift cards and Merchandise credits
issued by Merchant prior to the Sale Commencement Date and Merchant shall
reimburse Agent for such amounts during the weekly sale reconciliation provided
for in Section 8.6.
     8.3 Sales Taxes.
     (a) During the Sale Term, all sales, excise, gross receipts and other taxes
attributable to sales of Merchandise, Books in Storage, Additional Agent
Merchandise, sales of News Stand Inventory and Café/Candy Inventory and Agent
Sale FF&E, as indicated on Merchant’s point of sale equipment (other than taxes
on income) payable to any taxing authority having jurisdiction (collectively,
“Sales Taxes”) shall be added to the sales price of such items and collected by
Agent, on Merchant’s behalf, at the time of sale. All Sales Taxes shall be
deposited into a segregated account designated by Merchant and Agent solely for
the deposit of such Sales Taxes

 



--------------------------------------------------------------------------------



 



(the “Sales Taxes Account”). Provided that Agent has collected all Sales Taxes
during the Sale and remitted the proceeds thereof to Merchant, Merchant shall
prepare and file all applicable reports and documents required by the applicable
taxing authorities, and Merchant shall promptly pay all Sales Taxes from the
Sales Taxes Account. Merchant will be given access to the computation of gross
receipts for verification of all such tax collections. If Agent fails to perform
its responsibilities in accordance with this Section 8.3, Agent shall indemnify
and hold harmless Merchant from and against any and all costs, including, but
not limited to, reasonable attorneys’ fees, assessments, fines or penalties
which Merchant sustains or incurs as a result or consequence of the failure by
Agent to collect and/or remit Sales Taxes and/or the failure by Agent to
promptly deliver any and all reports and other documents required to enable
Merchant to file any requisite returns with such taxing authorities.
          (b) Without limiting the generality of Section 8.3(a) hereof, it is
hereby agreed that, as Agent is conducting the Sale solely as agent for
Merchant, various payments that this Agreement contemplates that one party may
make to the other party (including the payment by Agent of the Guaranteed
Amount) do not represent the sale of tangible personal property and,
accordingly, are not subject to Sales Taxes.
     8.4 Supplies. Agent shall have the right to use, without charge, all
existing supplies located at the Stores, including, without limitation, boxes,
bags, paper, twine and similar sales materials (collectively, “Supplies”). In
the event that additional Supplies are required in any of the Stores during the
Sale, Merchant agrees to promptly provide the same to Agent to the extent
reasonably practicable and if available, which shall constitute an Expense
pursuant to Section 4.1(j) hereof. Merchant does not warrant that the existing
Supplies as of the Sale Commencement Date are adequate for the purposes of the
Sale.
     8.5 Returns of Merchandise. During the Sale Term, Agent shall accept
returns of merchandise sold by Merchant prior to the Sale Commencement Date
(“Returned Merchandise”), provided that such return is accompanied by the
original Store register receipt and is otherwise in compliance with Merchant’s
return and price adjustment policy in effect as of the date such item was
purchased. Subject to Merchant’s right to return such defective goods to
Merchant’s vendors, if such Returned Merchandise is saleable as first-quality
Merchandise, it shall be included in Merchandise and valued at the Cost Value
applicable to such item multiplied by the difference between 100% and the
prevailing discount on similar items of Merchandise as of the date such item is
returned to a Store. In the event that Returned Merchandise constitutes
Defective Merchandise (“Returned Defective Merchandise”), Merchant and Agent
shall mutually agree upon the Cost Value for such item of Returned Defective
Merchandise; provided, however, in the event that Merchant and Agent cannot
mutually agree upon the Cost Value for such Returned Defective Merchandise, or
such Returned Defective Merchandise constitutes Excluded Defective Merchandise,
then such Returned Defective Merchandise shall constitute Merchant Consignment
Goods or Excluded Defective Merchandise and excluded from the Sale. The
aggregate Cost Value of the Merchandise shall be increased by the Cost Value of
any Returned Merchandise included in Merchandise (determined in accordance with
this Section 8.5), and the Guaranteed Amount shall be adjusted accordingly.
Merchant shall promptly reimburse Agent in cash for any refunds Agent is
required to issue to customers in respect of any Returned Merchandise. Returned
Merchandise not included in Merchandise shall be disposed of by Agent

 



--------------------------------------------------------------------------------



 



in accordance with instructions received from Merchant or, in the absence of
such instructions, treated as Merchant Consignment Goods. Any increases in the
Guaranteed Amount in connection with returned Merchandise shall be accounted for
on a weekly basis. Except to the extent that Merchant and Agent agree that
Merchant’s POS or other applicable systems can account for returns of
Merchandise, all returns must be noted and described in a detailed log and shall
identify the receipt number for the original receipt and the date the item was
purchased (the “Returned Merchandise Log”), to be maintained by Agent in a form
acceptable to Merchant. Agent shall provide Merchant with a copy of any Returned
Merchandise Log on a weekly basis during the Sale. Agent shall not be entitled
to any adjustment, credit or payment for Returned Merchandise which is not
properly noted and described in the Returned Merchandise Log (or otherwise
reflected in Merchant’s POS systems).
     8.6. Sale Reconciliation. On each Wednesday during the Sale Term,
commencing on the second Wednesday after the Sale Commencement Date, Agent and
Merchant shall cooperate to reconcile Proceeds, Expenses, Distribution Center
Inventory, if any, and all other items identified herein for weekly
reconciliation, and such other Sale-related items as either party shall
reasonably request, in each case for the prior week or partial week (i.e. Sunday
through Saturday), all pursuant to procedures agreed upon by Merchant and Agent
(with a copy thereof to be provided to GECC). Within thirty (30) days after the
end of the Sale Term, Agent and Merchant shall complete a final reconciliation
of the Sale, the written results of which shall be certified by representatives
of each of Merchant and Agent as a final settlement of accounts between Merchant
and Agent (with a copy thereof to be provided to GECC).
     8.7 Force Majeure. If any casualty, act of terrorism, or act of God
prevents or substantially inhibits the conduct of business in the ordinary
course at any Store, such Store and the Merchandise located at such Store shall,
in Agent’s discretion, be eliminated from the Sale and considered to be deleted
from this Agreement as of the date of such event, and Agent and Merchant shall
have no further rights or obligations hereunder with respect thereto; provided,
however, that (i) subject to the terms of Section 7.1 above, the proceeds of any
insurance attributable to such Merchandise shall constitute Proceeds hereunder,
and (ii) the Guaranteed Amount shall be reduced to account for any Merchandise
eliminated from the Sale which is not the subject of insurance proceeds, and, to
the extent the Agent has paid the Guaranteed Amount, Merchant shall reimburse
Agent for the amount the Guaranteed Amount is so reduced prior to the end of the
Sale Term.
     8.8 Merchant’s Right to Monitor. Merchant shall have the right to monitor
the Sale and activities attendant thereto and to be present in the Stores during
the hours when the Stores are open for business; provided that Merchant’s
presence does not unreasonably disrupt the conduct of the Sale. Merchant shall
also have a right of access to the Stores at any time in the event of an
emergency situation and shall promptly notify Agent of such emergency.
     8.9 Additional Merchandise.
     (a) Agent shall be entitled, at its expense, to include in the Sale at the
Stores additional non-book merchandise procured by Agent which is of like kind,
and no lesser quality to the Merchandise located in the Stores (“Additional
Agent Merchandise”).

 



--------------------------------------------------------------------------------



 



     (b) At all times and for all purposes, the Additional Agent Merchandise and
its
proceeds shall be the exclusive property of Agent. The transactions relating to
the Additional Agent Merchandise are, and shall be construed as, a true
consignment from Agent to Merchant. The Additional Agent Merchandise shall be at
all times subject to the control of Agent.
     (c) In order to distinguish the Additional Agent Merchandise from the
Merchandise located in the Stores, Agent shall mark the Additional Agent
Merchandise using either a “dummy” SKU or department number or in such other
manner so as to distinguish the sale of Additional Agent Merchandise from the
sale of Merchandise.
     Section 9. Employee Matters.
     9.1 Merchant’s Employees. Agent may use Merchant’s employees in the conduct
of the Sale to the extent Agent deems expedient, and Agent may select and
schedule the number and type of Merchant’s employees required for the Sale.
Agent shall identify any such employees to be used in connection with the Sale
(each such employee, a “Retained Employee”) prior to the Sale Commencement Date.
Notwithstanding the foregoing, Merchant’s employees shall at all times remain
employees of Merchant. Agent’s selection and scheduling of Merchant’s employees
shall at all times comply with all applicable laws and regulations. Merchant and
Agent agree that, except to the extent that wages and benefits of Retained
Employees constitute Expenses hereunder, nothing contained in this Agreement and
none of Agent’s actions taken in respect of the Sale shall be deemed to
constitute an assumption by Agent of any of Merchant’s obligations relating to
any of Merchant’s employees including, without limitation, Excluded Benefits,
WARN Act claims and other termination type claims and obligations, or any other
amounts required to be paid by statute or law; nor shall Agent become liable
under any employment agreement or be deemed a joint or successor employer with
respect to such employees. Agent shall comply in the conduct of the Sale with
all applicable laws and Merchant’s employee rules, regulations, guidelines and
policies which have been provided to Agent in writing. Merchant shall not,
without the prior consent of Agent, raise the salary or wages or increase the
benefits for, or pay any bonuses or other extraordinary payments to, any Store
employees prior to the Sale Termination Date. Merchant shall not transfer any
Retained Employee during the Sale Term without Agent’s prior consent, which
consent shall not be unreasonably withheld or delayed.
     9.2 Termination of Employees. Agent may in its discretion stop using any
Retained Employee at any time during the Sale, subject to the conditions
provided for herein. In the event that Agent desires to cease using any Retained
Employee, Agent shall notify Merchant at least seven (7) days prior thereto, so
that Merchant may coordinate the termination of such employee; provided,
however, that, in the event that Agent determines to cease using an employee
“for cause” (which shall consist of dishonesty, fraud or breach of employee
duties), the seven (7) day notice period shall not apply, provided further,
however, that Agent shall immediately notify Merchant of the basis for such
“cause” so that Merchant can arrange for termination of such employee. From and
after the date of this Agreement and until the Sale Termination Date, Merchant
shall not transfer or dismiss Retained Employees except “for cause” without
Agent’s prior consent. Notwithstanding the foregoing, Agent shall not have the
right to terminate the

 



--------------------------------------------------------------------------------



 



actual employment of any Retained Employee, but rather may only cease using such
employee in the Sale and paying any Expenses with respect to such employee.
     9.3 Payroll Matters. During the Sale Term, Merchant shall process the base
payroll for all Retained Employees as well as payroll for any of Merchant’s
former employees or temporary labor retained by Agent for the Sale. Each
Wednesday (or such other date as may be reasonably requested by Merchant to
permit the funding of the payroll accounts before such payroll is due and
payable) during the Sale Term, Merchant shall transfer, or, to the extent that
the Payment Date has passed or existence of any shortfall, Agent shall transfer,
to Merchant’s payroll accounts an amount equal to the base payroll for Retained
Employees plus related payroll taxes, workers’ compensation and benefits for
such week which constitute Expenses hereunder.
     9.4 Employee Retention Bonuses. Agent may pay, as an Expense, retention
bonuses (“Retention Bonuses”) (which bonuses shall be inclusive of payroll
taxes, but as to which no benefits shall be payable), up to a maximum of ten
percent (10%) of base payroll for all Retained Employees, to such Retained
Employees who do not voluntarily leave employment and are not terminated “for
cause,” as it may determine in its discretion. The amount of such Retention
Bonuses shall be in an amount to be determined by Agent, in its discretion, and
shall be payable within thirty (30) days after the Sale Termination Date, and
shall be processed through Merchant’s payroll system. Agent shall provide
Merchant with a copy of Agent’s Retention Bonus plan prior to the Sale
Commencement Date.
     Section 10. Conditions Precedent and Subsequent. The willingness of Agent
and Merchant to enter into the transactions contemplated under this Agreement is
directly conditioned upon the satisfaction of the following conditions at the
time or during the time periods indicated, unless specifically waived in writing
by the applicable party:
     (a) All representations and warranties of Merchant and Agent hereunder
shall be true and correct in all material respects and no Event of Default shall
have occurred at and as of the date hereof and as of the Sale Commencement Date;
and
     (b) Merchant shall have obtained the Approval Order on or before July 21,
2011.
     (c) Except as set forth on Exhibit 6.1, the time to assume or reject each
Store Lease, pursuant to section 365(d)(4) of the Bankruptcy Code, does not
expire prior to the Sale Termination Date for such Store.
     Section 11. Representations, Warranties and Covenants.
     11.1 Merchant’s Representations, Warranties and Covenants. Merchant hereby
represents, warrants and covenants in favor of Agent as follows:
          (a) each entity comprising Merchant (i) is a corporation duly
organized, validly existing and in good standing under the laws of the state or
province of its formation (except as may be a result of the commencement and/or
pendency of the Merchant’s Chapter 11 Cases); (ii) subject to compliance with
the Bankruptcy Code, has all requisite corporate power and authority

 



--------------------------------------------------------------------------------



 



to own, lease and operate its assets and properties and to carry on its business
as presently conducted; and (iii) is, and during the Sale Term will continue to
be, duly authorized and qualified to do business and in good standing in each
jurisdiction where the nature of its business or properties requires such
qualification, including all jurisdictions in which the Stores are located,
except, in each case, to the extent that the failure to be in good standing or
so qualified could not reasonably be expected to have a material adverse effect
on the ability of Merchant to execute and deliver this Agreement and perform
fully its obligations hereunder.
          (b) Except as may be required in connection with the issuance of the
Approval Order: (i) the Merchant has the right, power and authority to execute
and deliver this Agreement and each other document and agreement contemplated
hereby (collectively, together with this Agreement, the “Agency Documents”) and
to perform fully its obligations thereunder; (ii) Merchant has taken all
necessary actions required to authorize the execution, delivery and performance
of the Agency Documents, and no further consent or approval is required for
Merchant to enter into and deliver the Agency Documents, to perform its
obligations thereunder and to consummate the Sale, except for any such consent
the failure of which to be obtained could not reasonably be expected to have a
material adverse effect on the ability of Merchant to execute and deliver this
Agreement and perform fully its obligations hereunder; and (iii) each of the
Agency Documents has been duly executed and delivered by Merchant and
constitutes the legal, valid and binding obligation of Merchant enforceable in
accordance with its terms.
          (c) Merchant owns, and will own at all times during the Sale Term,
good and marketable title to all of the Merchandise and Owned FF&E (such Owned
FF&E being identified in Exhibit 11.1(c)) to be included in the Sale, free and
clear of all liens, claims and encumbrances of any nature, other than the liens
listed on Exhibit 11.1(c)(i),any applicable statutory liens, and any
super-priority liens, claims or encumbrances approved by Bankruptcy Code in
connection with the Merchant’s debtor-in-possession financing. Merchant shall
not create, incur, assume or suffer to exist any security interest, lien or
other charge or encumbrance upon or with respect to any of the Merchandise, the
Owned FF&E or the Proceeds other than as provided for herein (including those
listed on Exhibit 11.1(c)(i)). Any Approval Order shall provide that all such
liens shall be transferred to and attach only to the Guaranteed Amount or other
amounts payable to Merchant hereunder.
          (d) Merchant has maintained its pricing files in the ordinary course
of business (including the Perpetual File), and prices charged to the public for
goods are the same in all material respects as set forth in such pricing files
(including Perpetual File) for the periods indicated therein (without
consideration of any point of sale markdowns where the point of sale markdown is
reflected in the price files (including Perpetual File)), and all pricing files
(including Perpetual File)and records are true and accurate in all material
respects as to the actual cost to Merchant for purchasing the goods referred to
therein, the costs related thereto and as to the selling price to the public for
such goods (without consideration of any point of sale markdowns) as of the
dates and for the periods indicated therein. Merchant represents that to its
knowledge (i) the ticketed prices of all items of Merchandise do not and shall
not include any Sales Taxes and (ii) all registers located at the Stores are
programmed to correctly compute materially all Sales Taxes required to be paid
by the customer under applicable law, as such calculations have been identified
to Merchant by its retained service provider.

 



--------------------------------------------------------------------------------



 



          (e) Except with respect to Merchant’s termination of point of sale
events prior to the Sale Commencement Date in the manner previously disclosed to
Agent, to its knowledge Merchant has not marked up or raised, and shall not up
to the Sale Commencement Date mark up or raise, the price of any items of
Merchandise, or removed or altered any tickets or any indicia of clearance
merchandise, except in the ordinary course of business and except for the
effects of the termination of promotional events.
          (f) Through the Sale Commencement Date, Merchant shall use reasonable
efforts to ticket or mark all items of inventory received at the Stores prior to
the Sale Commencement in a manner consistent with similar Merchandise located at
the Stores and in accordance with Merchant’s ordinary course past practices and
policies relative to pricing and marking inventory.
          (g) Since June 19, 2011, Merchant has not, and through the completion
of the Inventory Taking, Merchant shall not purchase for or transfer to or from
the Stores any Merchandise or Excluded Defective Merchandise outside the
ordinary course except for the transfer of Distribution Center Inventory,
provided that, since June 19, 2011, Merchant has not, and through the completion
of the Inventory Taking, Merchant shall not transfer to or from the Stores any
Return to Vendor Inventory unless Agent has agreed to such transfers. Merchant’s
replenishment has not and will not be consistent with historic and customary
levels or practices, as a result of, among other things, Merchant’s Chapter 11
filing and/or delays in procuring shipments from its vendors. From and after
July 19, 2011, Merchant shall discontinue issuing new orders for replenishment
for the Stores.
          (h) To the best of Merchant’s knowledge, all Merchandise is in
compliance with all applicable federal, state or local product safety laws,
rules and standards. Merchant shall use reasonable efforts to provide Agent with
its historic policies and practices, if any, regarding product recalls prior to
the Sale Commencement Date.
          (i) Subject to the provisions of the Approval Order, throughout the
Sale Term, the Agent shall have the right to the unencumbered use and occupancy
of, and peaceful and quiet possession of, each of the Stores, the assets
currently located at the Stores and the utilities and other services provided at
the Stores. Throughout the Sale Term and subject to Agent complying with its
obligations to reimburse Merchant, the Merchant shall use commercially
reasonable efforts to (a) maintain or (b) cause any applicable landlord to
comply with its obligations under applicable Lease and occupancy agreements to
maintain, in good working order, condition and repair all cash registers,
heating systems, air conditioning systems, elevators, escalators and all other
mechanical devices, but solely to the extent that the Merchant reasonably deems
necessary for the Sale to be conducted without material interruption and in a
manner that is safe and in compliance with applicable laws at the Stores;
provided that, it is understood that the maintenance of cash registers, heating
systems, air conditioning systems, elevators, and escalators are necessary for
the Sale to be conducted without material interruption. Except as may be
impacted by the Chapter 11 Case filing or otherwise restricted by the Chapter 11
Case filing or as otherwise provided in this Agreement, and absent a bona fide
dispute, throughout the

 



--------------------------------------------------------------------------------



 



Sale Term, Merchant shall remain current on all expenses and payables necessary
for the conduct of the Sale.
          (j) Except as may be impacted by the Chapter 11 Case filing or
otherwise restricted by the Chapter 11 Case filing, Merchant had paid, and will
continue to pay throughout the Sale Term, all self-insured or Merchant funded
employee benefit programs for Store employees, including health and medical
benefits and insurance and all proper claims made or to be made in accordance
with such program.
          (k) Since June 19, 2011, Merchant has not intentionally taken, and
shall not throughout the Sale Term intentionally take, any actions with the
intent of increasing the Expenses of Sale, including, without limitation,
increasing salaries or other amounts payable to employees, except (i) there may
have been instances that, in an effort to encourage one or more employees to
remain in Merchant’s employ, Merchant increased the salaries of such employees
(such action not being with any intent to increase any Expense of the Sale or in
anticipation thereof); and (ii) to the extent an employee was due an annual
raise.
          (l) Except as may be impacted by the filing for Chapter 11 protection
or otherwise restricted by the Chapter 11 filing, Merchant covenants to continue
to operate the Stores in all material respects in the ordinary course of
business from the date of this Agreement to the Sale Commencement Date by:
(i) selling inventory during such period at customary prices consistent with the
ordinary course of business; (ii) not promoting or advertising any sales or
in-store promotions (including POS promotions) to the public (except for
Merchant’s pending advertisements as of the date of this Agreement and/or
Merchant’s promotions for the period through the Sale Commencement Date, as
reflected on Exhibit 11.1(l)); (iii) except as may occur in the ordinary course
of business or as may be required by applicable law, not returning inventory to
vendors and not transferring inventory or supplies between or among Stores; and
(iv) except as may occur in the ordinary course of business, not making any
management personnel moves or changes at the Stores without prior written notice
to and consultation with (but not approval of) Agent.
          (m) The aggregate Cost Value of the Merchandise as a percentage of the
aggregate Retail Price of the Merchandise (as determined in accordance with
Sections 5.1 and 5.3) (the “Cost Factor”) shall not be greater than 51.1% (the
“Cost Factor Threshold”). To the extent that the actual Cost Factor for the
Merchandise is greater than the Cost Factor Threshold, then such deviation shall
not constitute a breach of any representation or warranty, or an Event of
Default; provided, however, that, then the Guaranty Percentage shall adjust (in
addition to any adjustment applicable pursuant to section 3.1(c) hereof) in
accordance with Exhibit 11.1(m). For the purposes of this Agreement, “Retail
Price” means the lower of (i) the lowest ticketed, marked or shelf price,
(ii) the current selling price for such item of Merchandise, excluding in each
instance Excluded Price Adjustments or (iii) the current retail or aged price,
as applicable, for each item of Merchandise, as reflected in the Merchant’s
Perpetual File. If an item of Merchandise has more than one ticketed price, or
if multiple items of the same SKU are ticketed at different prices, or have a
different PLU price, and such pricing does not otherwise qualify as an Excluded
Price Adjustment, the lowest ticketed, marked or PLU price on any such item
shall prevail for such item or for all such items within the same SKU, as the
case may be, that are

 



--------------------------------------------------------------------------------



 



located within the same location (as the case may be, the “Lowest Location
Price”), unless it is reasonably determined by Merchant and Agent that the
applicable Lowest Location Price was mismarked or such item was priced because
it was damaged or marked as “as is,” in which case the higher price shall
control; provided, however, in determining the Lowest Location Price with
respect to any item of Merchandise at a Store, the Lowest Location Price shall
be determined based upon the lowest ticketed, marked or PLU price for such item
on a per Store basis. No adjustment to Retail Price shall be made with respect
to different ticketed price, marked price, or PLU prices for items located in
different Stores. For purposes of this Agreement, the Cost Factor shall be
calculated by dividing the aggregate Cost Value of the Merchandise by the
aggregate Retail Price of the Merchandise.
          (n) To the best of Merchant’s knowledge, all documents, written
information and supplements provided by Merchant to Agent in connection with
Agent’s due diligence and the negotiation of this Agreement were true and
accurate in all material respects at the time provided.
          (o) To the best of Merchant’s knowledge, Merchant has not since
June 19, 2011 shipped any Excluded Defective Merchandise from the Distribution
Centers to the Stores. Merchant will not ship any Excluded Defective Merchandise
from the date of this Agreement from the Distribution Centers to the Stores.
          (p) Since June 19, 2011, Merchant has not, and through the completion
of the Inventory Taking, Merchant shall not transfer any Distribution Center
Inventory or any other merchandise to the Stores without Agent’s consent other
than ordinary course replenishment, provided that, Merchant has not, and through
the completion of the Inventory Taking, Merchant shall not transfer to or from
the Stores any Return to Vendor Inventory unless Agent has agreed to such
transfers.
     11.2 Agent’s Representations, Warranties and Covenants. Agent hereby
represents, warrants and covenants in favor of Merchant as follows:
          (a) Agent: (i) is a limited partnership, corporation or limited
liability company (as the case may be) duly and validly existing and in good
standing under the laws of the State of its organization; and (ii) has all
requisite power and authority to carry on its business as presently conducted
and to consummate the transactions contemplated hereby.
          (b) Agent has the right, power and authority to execute and deliver
each of the Agency Documents to which it is a party and to perform fully its
obligations thereunder. Agent has taken all necessary actions required to
authorize the execution, delivery and performance of the Agency Documents, and
no further consent or approval is required on the part of Agent for Agent to
enter into and deliver the Agency Documents, to perform its obligations
thereunder and to consummate the Sale. Each of the Agency Documents has been
duly executed and delivered by the Agent and constitutes the legal, valid and
binding obligation of Agent enforceable in accordance with its terms. No court
order or decree of any federal, state or local governmental authority or
regulatory body is in effect that would prevent or impair, or is required for,
Agent’s consummation of the transactions contemplated by this Agreement (other
than the Approval

 



--------------------------------------------------------------------------------



 



Order), and no consent of any third party which has not been obtained is
required therefor, other than as provided herein. No contract or other agreement
to which Agent is a party or by which Agent is otherwise bound will prevent or
impair the consummation of the transactions contemplated by this Agreement.
          (c) No action, arbitration, suit, notice or legal administrative or
other proceeding before any court or governmental body has been instituted by or
against Agent, or has been settled or resolved or, to Agent’s knowledge, has
been threatened against or affects Agent, which questions the validity of this
Agreement or any action taken or to be taken by Agent in connection with this
Agreement or which, if adversely determined, would have a material adverse
effect upon Agent’s ability to perform its obligations under this Agreement.
          (d) The Sale shall be conducted in compliance with all applicable
state and local laws, rules and regulations and Merchant’s leases and other
agreements, except as provided for in the Sale Guidelines and Approval Order.
          (e) Absent prior consent by the Merchant, Agent will not cause any
non-emergency repairs or maintenance (emergency repairs are repairs necessary to
preserve the security of a premise or to ensure customer safety) to be conducted
at the Stores.
          (f) To the best of Agent’s knowledge, all Additional Agent Merchandise
is in compliance with all applicable federal, state or local product safety
laws, rules and standards. All Additional Agent Merchandise shall be non-book
merchandise of like kind and no lesser quality to the Merchandise located in the
Stores.

    Section 12. Insurance.

     12.1 Merchant’s Liability Insurance. Merchant shall continue until the Sale
Termination Date, at Agent’s cost as an Occupancy Expense hereunder and in such
amounts as it currently has in effect, all of its liability insurance policies
covering injuries to persons and property in, or in connection with, Merchant’s
operation of the Stores and shall endeavor to cause Agent to be named as an
additional named insured (as its interest may appear) with respect to all such
policies. Merchant shall deliver to Agent certificates evidencing such insurance
setting forth the duration thereof and naming Agent as an additional named
insured, in form reasonably satisfactory to Agent. All such policies shall
require at least thirty (30) days’ prior notice to Agent of cancellation,
non-renewal or material change during the Sale Term. In the event of a claim
under any such policies, Merchant shall be responsible for the payment of all
deductibles, retentions or self-insured amounts thereunder (which amounts shall
be paid by Agent as an Occupancy Expense), unless it is determined that
liability arose by reason of the wrongful acts or omissions or negligence of
Agent, or Agent’s employees, independent contractors or agents (including
Merchant’s employees being supervised by Agent).
     12.2 Merchant’s Casualty Insurance. Merchant will provide throughout the
Sale Term, at Agent’s cost as an Occupancy Expense hereunder, fire, flood, theft
and extended coverage casualty insurance covering the Merchandise in a total
amount equal to no less than the retail value thereof. In the event of a loss to
the Merchandise on or after the date of this Agreement,

 



--------------------------------------------------------------------------------



 



the Proceeds of such insurance attributable to the Merchandise, plus any self
insurance amounts and the amount of any deductible or self-insured retention
(which amounts shall be paid by Agent as an Expense), shall constitute Proceeds
hereunder. Merchant shall deliver to Agent certificates evidencing such
insurance, setting forth the duration thereof, in form and substance reasonably
satisfactory to Agent. All such policies shall require at least thirty
(30) days’ prior notice to the Agent of cancellation, non-renewal or material
change during the Sale Term. Merchant shall not make any change in the amount of
any deductibles or self insurance amounts prior to the Sale Termination Date
without Agent’s prior written consent.
     12.3 Agent’s Insurance. Agent shall maintain as an Expense hereunder
throughout the Sale Term, in such amounts as it currently has in effect and as
set forth in Exhibit 12.3 hereto, comprehensive public liability insurance
policies covering injuries to persons and property in or in connection with
Agent’s agency at the Stores, and shall cause Merchant and GECC to be named as
additional insureds and loss payees with respect to such policies. Agent shall
deliver to Merchant certificates evidencing such insurance policies setting
forth the duration thereof and naming Merchant as additional insureds, in form
and substance reasonably satisfactory to Merchant. In the event of a claim under
any such policies, Agent shall be responsible for the payment of all
deductibles, retentions or self-insured amounts thereunder, unless it is
determined that liability arose by reason of the wrongful acts or omissions or
negligence of Merchant or Merchant’s independent contractors or agents, other
than Agent or Agent’s employees, agents or independent contractors (including
Merchant’s employees under Agent’s supervision). All such policies shall require
at least thirty (30) days’ prior notice to the Merchant of cancellation,
non-renewal or material change during the Sale Term. Agent shall not make any
change in the amount of any deductibles or self insurance amounts prior to the
Sale Termination Date without Merchant’s prior written consent.
     12.4 Worker’s Compensation Insurance. Merchant shall at all times during
the Sale Term maintain in full force and effect workers’ compensation insurance
(including employer liability insurance) covering all Retained Employees in
compliance with all statutory requirements and subject to approval of the
Bankruptcy Court.
     Section 13. Indemnification
     13.1 Merchant Indemnification. Merchant shall indemnify and hold Agent and
its officers, directors, employees, agents and independent contractors
(collectively, “Agent Indemnified Parties”) harmless from and against all
claims, demands, penalties, losses, liability or damage, including, without
limitation, reasonable attorneys’ fees and expenses, directly or indirectly
asserted against, resulting from, or related to: (i) Merchant’s material breach
of or failure to comply with any of its agreements, covenants, representations
or warranties contained in any Agency Document; (ii) subject to Agent’s
satisfaction of its obligations pursuant to Section 4.1(a) and (b) hereof, any
failure of Merchant to pay to its employees any wages, salaries or benefits due
to such employees during the Sale Term; (iii) subject to Agent’s compliance with
its obligations under Section 8.3 hereof, any failure by Merchant to pay any
Sales Taxes to the proper taxing authorities or to properly file with any taxing
authorities any reports or documents required by applicable law to be filed in
respect thereof; (iv) any liability or other claims asserted by customers, any
of Merchant’s employees, or in connection with the performance of the terms

 



--------------------------------------------------------------------------------



 



of this Agreement any other person against any Agent Indemnified Party
(including, without limitation, claims by employees arising under collective
bargaining agreements, worker’s compensation or under the WARN Act); or (v) the
gross negligence (including omissions) or willful misconduct of Merchant, or its
officers, directors, employees agents or representatives.
     13.2 Agent Indemnification. Agent shall indemnify and hold Merchant and its
officers, directors, employees, agents and representatives harmless from and
against all claims, demands, penalties, losses, liability or damage, including,
without limitation, reasonable attorneys’ fees and expenses, directly or
indirectly asserted against, resulting from, or related to: (i) Agent’s material
breach of or failure to comply with any of its agreements, covenants,
representations or warranties contained in any Agency Document; (ii) any claims
by any party engaged by Agent as an employee, agent, representative or
independent contractor arising out of such engagement; (iii) any harassment or
any other unlawful, tortious or otherwise actionable treatment of any of the
Merchant’s employees or agents by Agent or any of its employees, agents,
representatives or independent contractors; (iv) as set forth in Section 8.3
hereof and (v) the gross negligence (including omissions) or willful misconduct
of Agent, its officers, directors, employees, agents, representatives or
independent contractors.
     Section 14. Defaults. The following shall constitute “Events of Default”
hereunder:
          (a) The Merchant or Agent shall fail to perform any of their
respective material obligations hereunder if such failure remains uncured seven
(7) days after receipt of written notice thereof to the defaulting party;
          (b) Any representation or warranty made by Merchant or Agent proves
untrue in any material respect as of the date made and, to the extent curable,
continues uncured seven (7) days after written notice to the defaulting party;
          (c) The Sale is terminated or materially interrupted or impaired for
any reason other than (i) an Event of Default by Agent; or (ii) any other
material breach or action by Agent not authorized under the Agency Agreement;
provided however, it is expressly understood that Merchant’s conduct of “going
out of business”, “store closing”, “total liquidation”, “everything must go”, or
similar themed sales at stores other than the Stores (the “Other Store
Closings”) during a period that overlaps with the Sale Term shall not be deemed
an Event of Default, or a material interruption of impairment of the Sale or
this Agreement and Agent acknowledges that it has no remedies under this
Agreement in connection with, or a result of, such Other Store Closings.
     In the event of an Event of Default, the non-defaulting party may, in its
discretion, elect to terminate this Agreement upon seven (7) business days’
written notice to the other party.
     Any party’s damages or entitlement to equitable relief on account of an
Event of Default shall be determined by the Bankruptcy Court.

 



--------------------------------------------------------------------------------



 



     Section 15. Miscellaneous.
     15.1 Notices. All notices and communications provided for pursuant to this
Agreement shall be in writing and sent (i) by email and (ii) by hand, by
facsimile or by Federal Express or other recognized overnight delivery service,
as follows (with Merchant and Agent to receive all notices regardless of their
origin):

          If to the Agent:   HILCO MERCHANT RESOURCES, LLC
5 Revere Drive, Suite 206
Northbrook, IL 60062
Attn: Joseph Malfitano
Tel: (847) 504-3257
Fax: (847) 897-0868
Email: jmalfitano@hilcotrading.com

SB CAPITAL GROUP, LLC
1010 Northern Blvd, Suite 340
Great Neck, NY 11021
Attn: Robert Raskin
Tel: (516) 829-2400
Fax: (516) 829-2404
Email: rraskin@sbcapitalgroup.com

TIGER CAPITAL GROUP, LLC
84 State Street, Suite 420
Boston, MA 02109
Attn: Steve Goldberger
           Dan Kane
Tel: (617) 523-7002
Fax: (617) 523-3007
Email: sgoldberger@tigergroupllc.com
dkane@tigergroupllc.com

GORDON BROTHERS RETAIL PARTNERS, LLC
101 Huntington Avenue, 10th Fl.
Boston, MA 02199
Attn: Michael Chartock
Tel: (617) 523-7002
Fax: (617) 523-3007
Email: MChartock@gordonbrothers.com

GREAT AMERICAN GROUP, LLC
Nine Parkway North, Suite 300
Deerfield, IL 60015
Attn.: Mark P. Naughton

 



--------------------------------------------------------------------------------



 



    Tel: (847) 444-1400
Fax: (847) 444-1401
Email: mnaughton@greatamerican.com               With a copy to:   WEIL GOTSHAL
& MANGES LLP
767 Fifth Avenue
New York, NY 10153
Attn: Joseph Smolinsky
Tel: (212) 310-8000
Fax: (212) 310- 8007
Email: Joseph.Smolinsky@weil.com               If to the Merchant:   BORDERS
GROUP INC.
100 Phoenix Drive
Ann Arbor, MI 48108
Attn: Matt Chosid
Fax: (734) 477-1370
Email: mchosid1@bordersgroupinc.com               With a copy to:   KASOWITZ,
BENSON, TORRES & FRIEDMAN LLP
1633 Broadway
New York, NY 10019
Attn: Andrew K. Glenn, Esq.
           Barry Rutcofsky, Esq.
           Daniel A. Fliman, Esq.
Tel: (212) 506-1700
Fax: (212) 506-1800
Email: aglenn@kasowitz.com
           brutcofsky@kasowitz.commailto:ashiff@kasowitz.com
           dfliman@kasowitz.com               If to GECC:   GE CAPITAL
Corporate Retail Finance
500 West Monroe Street
10th Floor
Chicago, IL 60661-3679 USA
Attn: Kristina M. Miller
           Senior Vice President
Tel: (312) 463-2257
Fax: (312) 441-6817
Mob: (219) 680-0779
Email: KristinaMMiller@ge.com
www.gelending.com

 



--------------------------------------------------------------------------------



 



          With a copy to:   GENERAL ELECTRIC CAPITAL CORPORATION
201 Merritt 7
PO Box 5201
Norwalk, CT 06851
Attn: Borders/John Pistocchi
Fax: (203) 956-4002               If to GA:   GA Capital
One Post Office Square
Suite 3765
Boston, MA 02109
Attention: David Storer, Director
Tel: 617 692-8303
Email: dstorer@greatamerican.com               With a copy to:   Kevin J. Simard
Choate, Hall & Stewart LLP
Two International Place
Boston, MA 02110
Tel: 617 248-4086
Fax: 617 502-4086
Email: ksimard@choate.com

     15.2 Governing Law. This Agreement shall be governed and construed in
accordance with the laws of New York without regard to conflicts of laws
principles thereof, except where governed by the Bankruptcy Code. Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
properties, to the exclusive jurisdiction of the Bankruptcy Court, in any action
or proceeding arising out of or relating to this Agreement.
     15.3 Entire Agreement. This Agreement contains the entire agreement between
the parties hereto with respect to the transactions contemplated hereby and
supersedes and cancels all prior agreements, including, but not limited to, all
proposals, letters of intent or representations, written or oral, with respect
thereto.
     15.4 Amendments. This Agreement may not be modified except in a written
instrument executed by each of the parties hereto and with the prior written
consent of GECC.
     15.5 No Waiver. No consent or waiver by any party, express or implied, to
or of any breach or default by the other in the performance of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by such other party of the same or
any other obligation of such party. Failure on the part of any party to complain
of any act or failure to act by the other party or to declare the other party in

 



--------------------------------------------------------------------------------



 



default, irrespective of how long such failure continues, shall not constitute a
waiver by such party of its rights hereunder.
     15.6 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon Agent and Merchant and their respective successors and
assigns; provided, however, that this Agreement may not be assigned by Merchant
or Agent to any party without the prior written consent of the other.
     15.7 Execution in Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute but one agreement. This Agreement shall be effective
upon delivery of original signature pages or “pdf” or facsimile copies thereof
executed by each of the parties.
     15.8 Section Headings. The headings of sections of this Agreement are
inserted for convenience only and shall not be considered for the purpose of
determining the meaning or legal effect of any provisions hereof.
     15.9 FF&E. With respect to furniture, fixtures and equipment owned by
Merchant and located at the Stores (collectively, the “Agent Sale FF&E”), Agent
shall sell the Agent Sale FF&E and shall retain all proceeds therefrom. In
consideration thereof, Agent shall: (i) pay Merchant on the Payment Date ten
million three hundred thousand dollars $10,300,000 (the “Agent Sale FF&E
Guarantee”); and (ii) pay the selling and marketing expenses determined by Agent
to be reasonably necessary to sell the Agent Sale FF&E (which for purposes of
the avoidance of doubt shall not include any occupancy or occupancy-related
expenses associated with the Distribution Center and/or Merchant’s home office,
which occupancy and occupancy-related expenses shall be paid by Merchant). As of
the Sale Termination Date, Agent may abandon in place any unsold Agent Sale FF&E
at the Stores in the manner set forth in Section 6.2 hereof.
     Agent shall sell FF&E owned by Merchant located at the Distribution Centers
(excluding the Carlisle, PA Distribution Center) and Merchant’s corporate office
(the “Corporate FF&E”). Agent shall be entitled to receive a commission equal to
20% of the net proceeds from the sale of Corporate FF&E (net of Sales Taxes and
the expenses of disposing of the Corporate FF&E); provided however that Merchant
shall be responsible for payment of expenses incurred in connection with the
disposition of the Corporate FF&E in accordance with a budget to be mutually
agreed upon between Merchant and Agent (in consultation with GA with copies to
be provided to GECC). As of the Sale Termination Date, Agent may abandon in
place any FF&E located at the Distribution Centers and any FF&E located in the
Merchant’s corporate office in a neat and orderly manner. All proceeds from the
disposition of the Corporate FF&E shall be deposited in a segregated account
designated solely for the deposit of the proceeds from the Corporate FF&E which
shall be a Merchant’s Designated Deposit Account.
     15.10 Reporting. Agent shall furnish Merchant and GECC with weekly reports
(including reports that comply with Merchant’s current weekly cash reporting to
its central office) reflecting the progress of the Sale, which shall specify the
Proceeds (including proceeds from the sale of News Stand and Café/Candy
Inventory) received to date and shall furnish

 



--------------------------------------------------------------------------------



 



Merchant and GECC with such other information regarding the Sale as Merchant
reasonably requests. The Agent will maintain and provide to Merchant and GECC
sales records to permit calculation of and compliance with any percentage of
rent obligations under Store leases. During the course of the Sale, Merchant and
GECC shall have the right to have representatives continually act as observers
of the Sale in the Stores, so long as they do not interfere with the conduct of
the Sale.
     15.11 Agent. All references to “Agent” hereunder shall mean a joint venture
composed of Hilco Merchant Resources, LLC, SB Capital Group, LLC, Gordon
Brothers Retail Partners, LLC, Tiger Capital Group, LLC and Great American
Group, LLC.
     Section 16. Security Interest. In consideration of Agent’s payment of the
Guaranteed Amount Deposit, Expenses, Agent Sale FF&E Guarantee and the provision
of services hereunder to Merchant, upon issuance of the Letter of Credit and
effective as of the Payment Date, Merchant hereby grants to Agent a valid and
perfected first priority security interest in and lien (subject to the
subordination provisions set forth herein below) upon (i) the Merchandise,
(ii) Books in Storage, (iii) Additional Agent Merchandise and the proceeds
thereof, (iv) Agent Sale FF&E and the proceeds realized from the disposition of
the Agent Sale FF&E, (v) proceeds realized from the disposition of the Corporate
FF&E up to the amount of the Agent’s disposition commission related to Corporate
FF&E as provided for in Section 15.9 and (vi) the Proceeds, to secure all
obligations of Merchant to Agent hereunder, provided, however, that the security
interest granted to Agent hereunder shall remain junior and subordinate in all
respects to (a) Merchant’s rights to receive payment of the Guaranteed Amount,
Agent Sale FF&E Guarantee and, Expenses and any other undisputed amounts due
from Agent to Merchant hereunder (collectively, the “Agent’s Payment
Obligations”), and (b) the liens, security interests and claims of the GECC and
the Lenders, to the extent of the unpaid portion of Agent’s Payment Obligations.
Upon the entry of the Approval Order and upon payment of the Guaranteed Amount
Deposit and Agent Sale FF&E Guarantee pursuant to Section 3.3(a) hereof, and the
issuance of the Letter of Credit, the security interest granted to the Agent
hereunder shall be deemed properly perfected without the necessity of filing
financing statements or other documentation.
     Section 17. Lenders Rights. Any rights or remedies accorded to GECC or GA
herein shall exist only so long as the DIP Facility has not been indefeasibly
paid in full in cash.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Agent and Merchant hereby execute this Agreement by
their duly
authorized representatives as a sealed instrument as of the day and year first
written above.

            BORDERS GROUP INC.
On Behalf of Itself and the Companies Set Forth In
Exhibit A hereto
      By:   /s/ Holly Felder Etlin       Name:  Holly Felder Etlin      Its:
Senior Vice President — Restructuring     

 



--------------------------------------------------------------------------------



 



[Signature Page to Agency Agreement]

                      HILCO MERCHANT RESOURCES, LLC,
GORDON BROTHERS RETAIL PARTNERS, LLC,
SB CAPITAL GROUP, LLC,
TIGER CAPITAL GROUP, LLC AND
GREAT AMERICAN GROUP, LLC    
 
                    By:   HILCO MERCHANT RESOURCES, LLC         Its:  
Authorized Signatory    
 
               
 
      By:
Name:   /s/ Joseph A. Malfitano
 
Joseph A. Malfitano    
 
      Title:   Vice President and Deputy General Counsel    

 



--------------------------------------------------------------------------------



 



[Signature Page to Agency Agreement]
CONSENTED AND AGREED TO
AS IT RELATES TO SECTIONS 3.3(e), 3.4, 16 AND 17 HEREOF, BY:
GENERAL ELECTRIC CAPITAL CORPORATION

         
By:
Name:
  /s/ Authorized Signatory
 
Authorized Signatory    
Title:
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



[Signature Page to Agency Agreement]
CONSENTED AND AGREED TO
AS IT RELATES TO SECTIONS 16 AND 17 HEREOF, BY:
GA CAPITAL LLC, as Term Agent

         
By:
Name:
  /s/ Authorized Signatory
 
Authorized Signatory    
Title:
  Authorized Signatory    

 